Citation Nr: 0725152	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service-connection for a chronic respiratory disability, 
claimed as asbestosis.  In November 2006, the Board remanded 
the case to the RO for procedural compliance with respect to 
the notice requirements of the VCAA.  Following this 
development, the denial of entitlement to VA compensation for 
a chronic respiratory disability was confirmed in a May 2007 
rating decision.  The case was returned to the Board in July 
2007 and the veteran now continues his appeal.

The veteran is presently service-connected for Type II 
diabetes mellitus and erectile dysfunction secondary to 
diabetes.  His diabetes is rated 20 percent disabling and he 
is receiving special monthly compensation for loss of use of 
a creative organ.


FINDINGS OF FACT

1.  The veteran does not currently have a chronic disability 
of his respiratory system that is manifested by active 
pathological symptomatology.

2.  A chronic respiratory disability, to include asbestosis, 
did not have its onset during active military duty.




CONCLUSION OF LAW

The basic elements to establish a claim for VA compensation 
for a chronic respiratory disability have not been fully 
established by the veteran; a chronic respiratory disability, 
to include asbestosis, was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in October 2000, prior to 
the promulgation of the VCAA.  The rating action on appeal 
was rendered in May 2002.  It was not until November 2006, 
pursuant to the Board remand of that same date, that the 
veteran was notified of the provisions of the VCAA.    

In an ideal situation, the notice required by 38 U.S.C.A. § 
5103(a) should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

While the initial notice letter issued in November 2006 
provided full notice almost four years after the initial 
decision, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the claimant was not provided full notice prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and the actions taken by 
VA have essentially cured the error in the timing of notice.  
Therefore, the Board's adjudication of this appeal would not 
result in prejudice to the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records, Social Security Administration 
(SSA) records, and all relevant private and VA medical 
records from 1981 - 2004 showing the clinical state of his 
respiratory system for this period have been obtained and 
associated with the evidence.  He was also provided with two 
VA medical examinations in 2002 and 2004 to address the claim 
at issue.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  In the November 2006 VCAA notice letter, 
the veteran was duly notified of the VCAA in compliance with 
the Court's holding in Dingess.  Therefore, as there has been 
full compliance with all pertinent VA law and regulations, to 
move forward with adjudication of this appeal would not cause 
any prejudice to the veteran.

Factual Background

The veteran claims entitlement to service connection for a 
chronic respiratory disorder, which he contends was the 
result of exposure to asbestos insulation while serving as a 
plumber in the United States Army.  His service records 
reflect that his Military Occupational Specialty was as a 
plumber.  His service medical records show normal findings on 
objective examination and on X-ray studies of his lungs and 
respiratory system throughout his entire period of active 
duty.   Service medical records include absolutely no 
clinical indication of onset of chronic respiratory disease 
or other chronic pathological process affecting his lungs 
during service.  

Post-service private and medical records show no evidence of 
any known lung disease on examination of the veteran's 
respiratory system.  He was hospitalized in September 1981 
and it was noted that his lungs were clear.  During a June 
1984 VA Agent Orange medical examination no lung pathology 
was identified on examination.  SSA medical records and 
statements from the veteran show that in his post-service 
career he was employed as a pipefitter beginning in 1971.  
During an informal conference held at the RO in June 2004, 
the veteran related that during the late 1990's he became 
involved in a pending lawsuit against his former employer for 
damages resulting from respiratory disease due to asbestos 
exposure while employed as a pipefitter.  

Private medical examination reports dated in June 1998, 
October 1998, October 2000, and June 2002 from the veteran's 
physicians, Drs. O.E. and A.A.R., confirm that X-rays of the 
veteran's lungs revealed the presence of bilateral pleural 
thickening and plaques consistent with asbestosis due to 
exposure to asbestos.  However, the reports of Drs. O.E. and 
A.A.R. also show that the veteran did not presently have any 
active lung disease, and that his pulmonary function tests 
show good lung volumes, normal flow rates, and normal 
diffusion capacity.  

VA examinations of the veteran's respiratory system that were 
conducted in April 2002 and August 2004 show that the veteran 
reported exposure to asbestos during active duty and 
complained of experiencing shortness of breath, breathing 
difficulty, and lung pain on exertion.  However, the reported 
symptoms were not detected on these examinations.  A 
pulmonary function test in April 2002 revealed normal 
pulmonary function.  Clinical examination of his respiratory 
system produced normal findings and no objective evidence of 
active lung disease was detected.  His lungs were normal and 
with unlabored respiration.  The examinations produced no 
diagnosis of any chronic respiratory illness, including 
asbestosis. 

In opinions dated in October 2000 and June 2002, Dr. A.A.R. 
stated, in pertinent part, that he believed that the 
veteran's asbestosis had likely begun during his period of 
active military service due to his reported exposure to 
asbestos.  In Dr. A.A.R.'s commentary, he further stated 
that:

"(The veteran) has radiographic evidence of 
asbestos pleural disease that dates back to his 
initial exposure to asbestos working around 
boilers during military service.  At this point in 
time, he has no pulmonary impairment (emphasis 
added); however, there is a latency period such 
that asbestos-related lung disease can occur 20 to 
30 years or more later."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

In the present case, the objective medical evidence shows 
that the key element of a current chronic pulmonary 
disability manifested by active disabling symptomatology has 
not been demonstrated.  Although the veteran's private 
physicians have presented diagnoses in 1998 - 2002 of 
asbestosis due to asbestos exposure in service, manifested by 
bilateral pleural thickening and plaques, they also have 
stated that there is no active lung disease at the present 
time.  VA pulmonary examination reports dated 2002 - 2004 
also show normal respiratory functioning and no evidence of 
an active disease process affecting his lungs.  Absent any 
medical evidence of a current disabling pathological process, 
service connection may not be granted for the veteran's 
claimed chronic respiratory disability.

Although the statements of Dr. A.A.R. indicate a link between 
the veteran's current diagnosis of asbestosis and his alleged 
exposure to asbestos during active duty, there is no 
documentation in his service medical records or personnel 
records that factually establish that he was actually exposed 
to asbestos while serving as a plumber during Army service.  
The clinical evidence does indicate, however, that the 
veteran was employed as a pipefitter for many years following 
his separation from active duty and that he was currently 
suing his former employer for damages resulting from asbestos 
exposure alleged to have occurred during his post-service 
career.  It is also evident upon review of Dr. A.A.R.'s nexus 
opinion that this opinion was not predicated upon any 
personal knowledge possessed by Dr. A.A.R. regarding the 
veteran's alleged exposure to asbestos in service, or upon 
any objective historical record indicating such exposure, but 
was rather based solely upon the veteran's own 
unsubstantiated historical account.  As such, the Board is 
not obligated to accept the physician's opinion with regard 
to this factual assertion.  See Swann v. Brown, 5 Vet. App. 
177, 180 (1993).  The Court has held that, without a review 
of the claims file, any opinion as to the etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).

To the extent that the veteran asserts that there exists a 
nexus between his diagnosis of asbestosis and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in pulmonary medicine, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  His statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 




ORDER

Service connection for a chronic respiratory disability, to 
include asbestosis, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


